Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13-15, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachler (US 20150097741) in view of Singh (US 20170054213)
Pachler teaches
1. A dual band transponder, comprising: 
a carrier substrate having at least one planar substrate layer; 
an UHF loop antenna (404) mounted on a top surface or a bottom surface opposite the top surface of one of the planar substrate layers of the carrier substrate; 
a single HF loop antenna (402) having a first part mounted on the top surface and having a second part mounted on the bottom surface opposite the top surface of one of the planar substrate layers of the carrier substrate, the UHF loop antenna enclosing the single HF loop antenna in a plane parallel to the at least one planar substrate layer entirely
(Pachler teaches “a deposited material formed "over" a side or surface, may be used herein to mean that the deposited material may be formed "indirectly on" the implied side or surface with one or more additional layers being arranged between the implied side or surface and the deposited material”, par. 14; Pachler is silent to the HF loop having parts on both surfaces and in parallel with UHF loop; Singh teaches two loop antennas 20, 22 enclosing one another can be arranged in layers that are parallel to each other; the layers comprising the coils are separated by non-conductive layers 56, Figs. 4, par. 79; Singh further teaches conductive layers 52, 54 or parts of coils 20, 22 can be on the top and bottom surfaces of substrate 18, Fig. 5, par. 79-83. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Singh to prevent shorting them to each other and to shield portions of the coils from undesirable magnetic or electrical interferences.  Furthermore, as suggested by the references and recognized by the courts, having parts of coil(s) on the top surface and bottom surface would have been a mere arrangement design choice)
2.1, wherein the carrier substrate includes at least two planar substrate layers, and wherein the ultra-high frequency loop antenna is mounted on a top surface or a bottom surface of a first one of the at least two planar substrate layers of the carrier substrate and the single high frequency loop antenna is mounted on a top surface and a bottom surface opposite the top surface of a second one of the at least two planar substrate layers of the carrier substrate (see discussion regarding claim 1 above.)  
3.2, further comprising: first interlayer connection elements leading through the second one of the at least two planar substrate layers of the carrier substrate and electrically conductively connecting the second part of the single high frequency loop antenna on the bottom surface of the second one of the at least two planar substrate layers of the carrier substrate to the first part of the single high frequency loop antenna on the top surface of the second one of the at least two planar substrate layers of the carrier substrate (Singh, Fig. 4-5, 8, 12: see vias 58, see discussion regarding claims above).
4.2, further comprising: second interlayer connection elements leading through the first one of the at least two planar substrate layers of the carrier substrate (see discussion regarding claims above).
5.2, further comprising: a dual band transponder chip coupled to the ultra-high frequency loop antenna and the single high frequency loop antenna (Pachler, Figs. 3; Singh, Fig. 8).
6.2, further comprising: an ultra-high frequency transponder chip coupled to the ultra-high frequency loop antenna; and a high frequency transponder chip coupled to the single high frequency loop antenna (Singh, Fig. 8)
7.5, wherein the dual band transponder further comprises second interlayer connection elements leading through the first one of the at least two planar substrate layers of the carrier substrate, the dual band transponder chip being coupled to the ultra-high frequency loop antenna by means of the second interlayer connection elements (Singh, Fig. 5, 8, par. 85-86, 78-79, 111-114: ends of coils are connected to at least a control unit would have been obvious to be through interlayer vias).
8.7, wherein the second interlayer connection elements are further leading through the second one of the at least two planar substrate layers of the carrier substrate (Singh, Fig. 5, 8, par. 85-86, 78-79: ends of coils are connected to at least a control unit would have been obvious to be through interlayer vias).
13.1, wherein the ultra-high frequency loop antenna and the single high frequency loop antenna are attuned to each other so that the operability of the ultra-high frequency loop antenna would be diminished if not for the presence of the single high frequency loop antenna (Singh, par. 8-9, 106, 115)
14.13, wherein the ultra-high frequency loop antenna alone is tuned to a center frequency of about 800 MHz and the high frequency loop antenna is arranged in such a way that the ultra-high frequency loop antenna is detuned to a center frequency of about 900 MHz (although silent to specific frequency, it would be an obvious extension of Singh’s teachings as tuning techniques to adjust frequencies is well known; Singh, par. 23).
15.1, wherein the surface area of the area of the dual band transponder in the plane of the planar substrate layers of the carrier substrate is less than 170 mm2 (Pachler teaches the arrangement may be very compact, par. 20, 35, 39; thus although silent to specifically <170mm2, this is an obvious extension of Pachler’s teachings; see also Gardner v. TEC Syst., Inc., (Fed. Cir. 1984, claimed device was not patentably distinct, where the difference was relative dimensions)).
24.6, wherein the dual band transponder further comprises second interlayer connection elements leading through the first one of the at least two planar substrate layers of the carrier substrate, the ultra-high frequency transponder chip being coupled to the ultra-high frequency loop antenna by means of the second interlayer connection elements (Singh, Figs. 4-5, 8, see discussion regarding claims above).
25.24, wherein the second interlayer connection elements are further leading through the second one of the at least two planar substrate layers of the carrier substrate (Singh, Figs. 4-5, 8, par. 83, see discussion regarding claims above)
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachler (US 20150097741) / Singh (US 20170054213) further in view of Elbaz (US 6446874)
Re claim 9.5, Pachler/Singh teaches adhesive 60, 62 is well known to bond two substrates/layers (Singh, Fig. 5)
Pachler/Singh is silent to the chip being arranged in the adhesive layer 
Elbaz discloses that a chip can be in the same layer as the adhesive tape substrates 40, 50, 70, 80 (Figs. 5-9, background).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elbaz enable the adhesive layer to surround the chip
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachler (US 20150097741) / Singh (US 20170054213) further in view of Nishioka (US 20110084888)
Re claim 10.1, Pachler is silent to wherein the carrier substrate comprises exactly one planar substrate layer and wherein the ultra-high frequency loop antenna is mounted on the top surface or the bottom surface of the exactly one planar substrate layer and the single high frequency loop antenna is mounted on the top surface and the bottom surface of the exactly one planar substrate layer. 
Nishioka teaches a UHF antenna 3 on a top surface and HF antenna 2 including portions that are on the top surface and bottom surface (i.e. Fig. 1-2, par. 63, conductor 7b, 30b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nishioka so that the spiral coil antenna can be connected to the chip via the back surface conductors as desired.
11.10, wherein interlayer connection elements are leading through the exactly one planar substrate layer coupling the ultra-high frequency loop antenna and the single high frequency loop antenna to a dual band transponder chip (Pachler, Fig. 1, 4; Singh, Figs. 4-5, 8; Nishioka, i.e. Figs. 1-2, 12, par. 63).  
12.10, wherein interlayer connection elements are leading through the exactly one planar substrate layer, the ultra-high frequency loop antenna being coupled to a ultra-high frequency transponder chip, and the single high frequency loop antenna being coupled to a high frequency transponder chip.
Claim(s) 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachler (US 20150097741)/Singh (US 20170054213) further in view of Isabell (US 20100321161)
Re claims 16-18, 22, see discussion regarding claims above.
Pachler/Keller is silent to a textile substrate knitted/woven with the antennas. 
Isabell teaches it is well known for UHF and HF antennas to be woven into an apparel textile (Isabell, par. 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Isabell so that information can be transmitted from or to apparels.
Re claim 19-21, 23, although not expressing details in these claims, the features in these limitations are well known in the art, i.e. adhesive, garment type, separation, programming id; thus these are considered an obvious extension of the combined teachings
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887